DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 16 July 2021.
Claims 1-11 and 18-20 are currently pending and being examined. Claims 12-17 have been withdrawn as being drawn to a nonelected species. 

Election/Restrictions
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 July 2021. Applicant withdrew claims 14 and 16, Examiner further withdraws claims 15 and 17 because they depend from the withdrawn claims. Examiner additionally, withdraws claims 12 and 13 because the elected species I does not read on the claims, claims 12 and 13 uses etching liquid to perform the cutting and creasing not a blade as in species I.   
Applicant's election with traverse of species I in the reply filed on 16 July 2021 s acknowledged.  The traversal is on the ground that there would be no additional burden on the Examiner.  This is not found persuasive because Applicant alleges that there would be no burden on the examiner in examining all of the claims at once, relying on 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-20 objected to because of the following informalities: The claims contain multiple instances of grammatical errors, typos, and inconsistent naming of elements, Applicant needs to carefully review the claims and make appropriate corrections. The following are just a few examples and is not an exhaustive list. 
Claim 1 line 2 reads “cardboard:” should read “cardboard;”. 
Claim 1 line 7 reads “cutting position.” should read “cutting position;”.
Claim 1 line 13 reads “punching control unit” should read “punching-control-unit”.
Claim 1 line 16 reads “through hole across said cardboard or a non-through hole or cut” should read “through hole across said cardboard, a non-through hole, or cut”.

Claims 2-4 should have a comma after the claim number “claim 1,”. 
Claim 19 step h) line 1 reads “culling and creasing” should read “cutting and creasing”.
Claim 19 step h) line 3 reads “tire” should read “entire”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 10-11 recites “said punching elements are distributed in a selected areal pattern within said array and with respect to said first direction and with respect to a perpendicular-second-direction”. What does it mean for the punching elements to be distributed in an area, but also with respect to a line? Examiner will interpret as the 
Claim 1 line 15 recites “punching element”, are these the same or different punching elements. Examiner will interpret as “the punching elements”. 
Claim 1 lines 17-19 appear to be method steps, however the claim is drawn to an apparatus, it is unclear if the Applicant is claiming the apparatus or the method steps. Examiner will interpret as the apparatus is capable of forming those functions.
Claim 1 line 17 recites “said through holes”, which lacks antecedent basis, Examiner will interpret as “through holes”. 
Claim 1 line 19 recites “said non-through holes or cuts”, which lacks antecedent basis, Examiner will interpret as “non-through holes or cuts”. 
Claim 3 line 3 recites “the axial direction”, which lacks antecedent basis, Examiner will interpret as “an axial direction”. 
Claim 7 lines 1-2 recites “a solenoid based actuating unit”, what does it mean to be “solenoid based”? Examiner will interpret as “an actuating unit comprising a solenoid”. 
Claim 8 lines 1-2 recites “a crank based actuating unit”, what does it mean to be “crank based”? Examiner will interpret as “an actuating unit comprising a crank”. 
Claim 8 line recites “said actuating”, which lacks antecedent basis. Additionally, “actuating” is an action, so how can the group of mechanisms (objects) that follow in the claim be actions? Examiner will interpret as “said crank based actuating unit”. 
Claim 8 lines 3-4 recites “said actuating is selected from a group of mechanisms including an eccentric mechanism, a hydraulic based mechanism and a pneumatic 
Claims 9-11 line 2 recites “the pointed end”, which lacks antecedent basis, Examiner will interpret as “a pointed end”. 
Claim 9-11 line 2 recites “a nozzle at the pointed end”, how can a nozzle be at an end of a pointed end? If the end is a point it cannot be a nozzle because it is pointed. Examiner will interpret as “a nozzle at an end”. 
Claim 20 lines 2-3 recites “a cutting-and-creasing-bridge earn ing said at least one punching head unit”, what is “earn ing”? It appears to be a typo of “earning”, however that would not make sense in the context of the sentence. The closest that the Examiner can understand the sentence to mean is that the bridge holds or carries the at least one punching head unit.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163).

In regards to Claim 1, Bangel teaches a cutting-and creasing system (cutting apparatus 10; Fig. 1; ¶[0006]) comprising:
(5) supporting a cardboard (100):
b) a cardboard-motion-control unit (6) configured to control the motion of said conveyer in a first direction (T; ¶[0024]));
c) at least one punching head unit (1) including an array of punching elements (2) that are individually and selectively actuatable (“individually drivable lasers”; claim 1; “The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]), 
wherein said punching head unit (1) is firmly held (4; Fig. 2C) such that said punching elements (1) are orthogonal to the cardboard (¶[0025]);
wherein said punching elements (1) are distributed in a selected areal pattern within said array and with respect to said first direction and with respect to a perpendicular-second-direction (¶[0025]), and
wherein said perpendicular-second-direction is perpendicular to said first direction (T; Fig. 1);
wherein said punching control unit (6) is preconfigured to timely move each said punching element (1) from said withdrawn position to said cutting position, relative to said conveyer (5), and to immediately withdraw back punching element to said withdrawn position, to thereby form a through hole across said cardboard or a non-through hole or cut (“an object of the invention to provide an apparatus and a method for cutting, cutting-out, creasing and perforating web or sheet substrates with a laser array” ¶[0006]);
(¶[0006]); and
wherein a crease line is formed by a respective cluster of either non-overlapping said through holes or either overlapping or non-overlapping said non-through holes or cuts (¶[0006]).
Bangel does not expressly teach punching elements that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position. 
However, Ehrat teaches punching elements (1a, 1i, 2a, 2i; Fig 2)  that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position (“The drivers 19a to 19i, and 20a to 20i provide means for selecting for actuation the punches in the rows I and II in response to a first and second information-bearing signal respectively, by movement of a selection of the drivers from their inclined or non-punching positions to their vertical or punching positions.” col. 3 l. 12-18).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel, by having punching elements that move axially, as taught by Ehrat, as a known equivalent tool that is used for cutting holes into a web. (Ehrat col. 1 l. 21-43). 

In regards to Claim 2, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 1 further comprising a cutting-and-creasing-bridge carrying said at least one punching head unit (Bangel: see Fig. 2C showing a housing 4 holding the laser array 2).

In regards to Claim 4, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 2 further comprises at least one cardboard-detecting sensor (Bangel: 11; Fig. 1) for detecting the rotational state of said cardboard with respect to said first direction and said perpendicular-second-direction (Bangel: “The machine control system 6 can, moreover, be connected to a camera 11 aimed at the substrate 100, in particular a CNN camera. The camera 11 is disposed upstream, as seen in the transport direction T, of the laser cutting device 1 and is used to detect printed elements, i.e. individual printed images, blanks or labels, on the substrate 100. The required computing operations are carried out in the machine control system 6. In this case, detection of edges is carried out, so that, by using the laser cutting device 1, processing of the substrate 100 can automatically be carried out at the correct positions, so that, for example, labels can be cut out.” ¶[0027]).

In regards to Claim 5, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 1, wherein said punching control unit (Bangel: 6) is preconfigured according to an uploaded graphical digital file to timely and sequentially control the operation of selected said punching elements (Bangel: “machine control system has at least one of a workflow link, an interface or an interface for entry of cutting data.” claim 8; “the machine control system thereof has a workflow link, a standard interface and/or an interface for the entry of cutting data. In this case, cutting data means the specification of the geometry and position on the substrate of the cuts, cut-outs, creasing lines or perforations to be made. The cutting data can, for example, already be present from the pre-press stage.” ¶[0011]).

In regards to Claim 6, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 1, wherein punching elements (Ehrat: 1a, 1i, 2a, 2i; Fig 2) comprises a conic end section and either a sharp or blunt pointed end (Ehrat: see Fig. 2 showing a conic end section that is either sharp of blunt to cut holes in paper).

In regards to Claim 7, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 1, wherein an actuating unit comprising a solenoid is used to move said punching element between said withdrawn position and said cutting position (Ehrat: “Between these cams and the punches are arranged generally flat rectangular drivers 19a to 19i and 20a to 20i for row I and II respectively. Each of the drivers is movable into two different positions by means of an associated electromagnet, so that in one position, its opposed lateral edges are vertical and are aligned with the associated cams 18a to 18i, and in the other position its opposed lateral edges are inclined to the vertical at an acute angle and are aligned with the recesses between the cams.” col. 3 l. 2-12).

In regards to Claim 8, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 1, wherein an actuating unit comprising a crank is used to move said punching element between said withdrawn position and said cutting position, wherein said actuating is selected from a group of mechanisms including an eccentric (Ehrat: “This eccentric disc [16] is drivably via a shaft 17, so that punching block 7 reciprocates by the co-operation of the eccentric drive and the compression springs. The position of the eccentric disc 16 illustrated in FIGS. 1 and 2 is such that the punching block 7 occupies the top limit or non-actuating position, whereas the punching block 7 is illustrated in the bottom limit position or actuating position in FIG. 1a.” col. 2 l. 63-71).

In regards to Claim 18, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 1, wherein all of said punching elements are activated according to a digitally pre-set physical template, operating all at once (Bangel: “The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]; ¶[0011])).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), further in view of Saunders (US 4,672,168).

In regards to Claim 3, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 2. 
Bangel and Ehrat does not expressly teach bridge-motion-control module moving said cutting-and-creasing-bridge apparatus in said first direction or in an orthogonal direction, being the axial direction of a moving said punching element, wherein said 
However, Saunders teaches bridge-motion-control module (10; Fig. 1) moving said cutting-and-creasing-bridge apparatus in said first direction or in an orthogonal direction, being the axial direction of a moving said punching element, wherein said orthogonal direction is perpendicular to both said perpendicular-second-direction and said first direction (“The principal components of one of the beam delivery modules 10 is shown more clearly in the sectional side view of FIG. 3. The module includes a housing 12 mounted by suitable means, such as ball bushings 14, to a supporting member 16 which, in turn, is supported by main support frame 17.” col. 3 l. 63-67; “This precise, fine adjustment is in addition to the coarse transverse positioning of the module 10 which may be effected by moving the entire module on its ball bushings 14 longitudinally of the support member 16.” col. 6 l. 58-61).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel and Ehrat, by having a moving bridge, as taught by Saunders, for making gross and fine movements of the whole module. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), further in view Rebsamen (US 3,756,051).

In regards to Claim 9, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 1. 
Bangel and Ehrat does not expressly disclose said punching element is adapted to emit a lubricating agent from a nozzle at the pointed end of said punching element  to thereby locally reduce the friction with the cardboard substrate before a cutting operation by said punching element.
However, Rebsamen teaches said punching element (18; Fig. 3) is adapted to emit a lubricating agent (30) from a nozzle (36) at the pointed end of said punching element (col. 1 l. 5-26).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel and Ehrat, by including lubricating nozzles on punches, as taught by Rebsamen, for localized lubrication where the only area that is receiving the lubricating agent is where the punch interacts. 

In regards to Claim 10, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 1. 
Bangel and Ehrat does not expressly disclose said punching element is adapted to emit an elastomeric lubricating agent from a nozzle at the pointed end of said punching element to thereby locally strengthen a crease line after a creasing operation by said punching element, to prevent tear of said crease line.
(18; Fig. 3) is adapted to emit an elastomeric lubricating agent (30) from a nozzle (36) at the pointed end of said punching element (col. 1 l. 5-26).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel and Ehrat, by including lubricating nozzles on punches, as taught by Rebsamen, for localized lubrication where the only area that is receiving the lubricating agent is where the punch interacts. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163) and Rebsamen (US 3,756,051), further in view of Ishizawa (US 2013/0318923).

In regards to Claim 11, Bangel and Ehrat teaches the cutting-and-creasing system as in claim 1. 
Bangel does not expressly teach punching element is adapted to emit liquid from a nozzle at the pointed end of said punching element. 
However, Rebsamen teaches punching element (18; Fig. 3) is adapted to emit liquid (30) from a nozzle (36) at the pointed end of said punching element (Fig. 3). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel and Ehrat, by including lubricating nozzles on punches, as taught by 
Bangel as modified by Ehrat and Rebsamen does not expressly teach etching liquid. 
However, Ishizawa teaches etching liquid (“A liquid ejecting apparatus which ejects an acidic or alkali etching liquid for etching a substrate or the like” ¶[0233]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel, Ehrat, and Rebsamen, by using etching liquid, as taught by Ishizawa, for being able to mark and cut a material that is low cost, flexible, and can be used for complicated designs. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Newell (US 2015/0174780).

In regards to Claim 19, Bangel teaches a process of digitally cutting and creasing corrugated cardboard substrate (cutting apparatus 10; Fig. 1; ¶[0006]), comprising the steps of:
a) providing a cutting-and creasing system as in claim 1 (see claim 1 above):
b) securing corrugated cardboard (100) onto said conveyer (5);
c) detecting the corrugated cardboard by activating at least one cardboard detecting sensor (11) to thereby acquire sensed data (¶[0027]);
(“The machine control system 6 can, moreover, be
connected to a camera 11 aimed at the substrate 100, in particular a CNN camera. The camera 11 is disposed upstream, as seen in the transport direction T, of the laser cutting device 1 and is used to detect printed elements, i.e. individual printed images, blanks or labels, on the substrate 100. The required computing operations are carried out in the machine control system 6. In this case, detection of edges is carried out, so that, by using the laser cutting device 1, processing of the substrate 100 can automatically be carried out at the correct positions, so that, for example, labels can be cut out.” ¶[0027]); ); 
i) upon determining that all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements reconfiguring said punching elements selection according to said detected orientation deviation of the cardboard (“the machine control system thereof is connected to a camera aimed at the substrate, in particular a CNN camera. The camera is disposed upstream of the laser cutting device and is used to detect elements, i.e. individual printed images, blanks or labels, on the substrate. In this case, detection of the edges is carried out, so that, by using the laser cutting device, processing of the substrate can automatically be carried out in the correct positions.” ¶[0012]); 
j) subdividing, by said control unit, the cardboard pixel array into one of these types: cut line, crease line or waste (“a method for cutting, cutting-out, creasing and perforating web or sheet substrates with a laser array” ¶[0006]);
(¶[0006]; “the processing is carried out by a laser array 2 belonging to the laser cutting device 1. The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]; “the machine control system thereof has a workflow link, a standard interface and/or an interface for the entry of cutting data. In this case, cutting data means the specification of the geometry and position on the substrate of the cuts, cut-outs, creasing lines or perforations to be made. The cutting data can, for example, already be present from the pre-press stage.” ¶[0011]; Therefore, the inputted cut data assigns specific lasers to do the predetermined function);
l) determining, by said control unit, if the next row of cardboard pixels contains at least one cut or crease pixel, wherein said next row of cardboard pixels is parallel to said perpendicular-second-direction (¶[0006]; “the processing is carried out by a laser array 2 belonging to the laser cutting device 1. The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]; “the machine control system thereof has a workflow link, a standard interface and/or an interface for the entry of cutting data. In this case, cutting data means the specification of the geometry and position on the substrate of the cuts, cut-outs, creasing lines or perforations to be made. The cutting data can, for example, already be present from the pre-press stage.” ¶[0011]; Therefore, the inputted cut data assigns specific lasers to do the predetermined function); 
m) upon determining that the next row of cardboard pixels contains at least one cut or crease pixel, said control unit activates said respectively selected punching elements (¶[0006]; ¶[0024]; ¶[0011]; claim 1);
n) while the last row of cardboard pixels has not been processed, perform steps (l) and (m) (¶[0006]; ¶[0024]; ¶[0011]; claim 1); and
o) upon determining that the last row of cardboard pixels has been processed, proceed to a waste disposal station (“With the objects of the invention in view, there is concomitantly provided a method for cutting, cutting-out, creasing and/or perforating web or sheet substrates, in particular for producing folding boxes or labels, in particular by using an apparatus as described above, which comprises moving the substrate past a laser array having individually drivable vertical-cavity surface-emitting lasers (VCSEL) and processing the substrate, i.e. providing it with cuts, trims, cut-outs, creasing lines and/or perforations. In this way, processing at high transport speeds of the substrate is made possible.” ¶[0015]; The purpose of the invention is to create at least cut-outs therefore at a downstream station the cut-out would have to be removed at a cut-out removal station).
Bangel does not expressly teach d) analyzing said sensed data to thereby determine the orientation of the corrugated cardboard with respect to said array of punching elements; e) determining if re-alignment of the cardboard is needed based on said analyzed sensed data;  f) upon determining that re-alignment of the cardboard is 
However, Newell teaches d) analyzing said sensed data to thereby determine the orientation of the corrugated cardboard with respect to said array of punching elements (“With reference to FIGS. 6 and 8, as the first piece of material 82 passes between the sensor element 50 and the sensor element 138, a further sensor element 191 is also used to detect a lateral positioning of the piece of material 82. The sensor element 191 includes a plurality of sensors (e.g., five sensors) that detect positions of a side edge 192 of the first piece of material 82.” ¶[0053]);
e) determining if re-alignment of the cardboard is needed based on said analyzed sensed data (“When a misalignment of the side edge 192 is detected, the controller 60 actuates movement of the sliding carriage 193 to bring the first sheet of material 82 (or any other sheet of material) back into a proper alignment with the punch element 58.” ¶[0053]); 
f) upon determining that re-alignment of the cardboard is not needed, proceed with step (j) (¶[0053]);
g) upon determining that re-alignment of the cardboard is needed (¶[0053]);
h) upon determining that not all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements, repositioning and securing entire corrugated cardboard onto said conveyer, and (“When a misalignment of the side edge 192 is detected, the controller 60 actuates movement of the sliding carriage 193 to bring the first sheet of material 82 (or any other sheet of material) back into a proper alignment with the punch element 58.” ¶[0053]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Bangel, by the alignment method, as taught by Newell, to ensure proper alignment of the web to prevent incorrectly placed punches into the web. 

In regards to Claim 20, Bangel and Newell teaches the process of digitally cutting and creasing corrugated cardboard substrate as in claim 19, wherein said cutting-and creasing system further comprising a cutting-and-creasing-bridge carrying said at least one punching head unit (Bangel: see Fig. 2C showing a housing 4 holding the laser array 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731